DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 08/24/2022.
In the instant Amendment, claims 1, 4, 13, and 16 have been amended; and claims 1 and 13 are independent claims.  Claims 1-20 have been examined and are pending.  This Action is made Final.
Response to Arguments
The non-statutory obviousness type double patenting rejection is maintained.
The rejection of claim 3 under 35 U.S.C. § 112 (b) is withdrawn as the claims have been amended.
Applicants’ arguments with respect to claims 1 and 13 have been considered but are moot in view of the new ground(s) of rejection, which were necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1, 4, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (US 2018/0068108; Hereinafter “Fish”) in view of Kommerling et al. (US 2001/0033012; Hereinafter “Kommerling”) in view of Asokan et al. (US 2006/0259790; Hereinafter “Asokan”) in view of Gotze et al. (US 2014/0093074; Hereinafter “Gotze”).
Regarding claim 1, Fish teaches a method of protecting a data communication of a smart device, the method comprising: 
assembling a unique integrated circuit into a smart device (Fish: Fig. 4A, Para. [0042], The invention combined communication phone and secured data management attached sleeve is creating a fully managed and secured integrated new device having its own encryption capabilities, protected keys and secure operating system. Claim 7, The integrated mobile personal electronic device of claim 2, further comprising; a. a dedicated encryption module), the unique integrated circuit comprising: 
configuring the smart device to pass communications through the unique integrated circuit to be encrypted before transmission of the data (Fish: Para. [0042], The invention combined communication phone and secured data management attached sleeve is creating a fully managed and secured integrated new device having its own encryption capabilities, protected keys and secure operating system. The invention combined device provides the protection required for sensitive documents storage and management, and securely managing valuable corporate IP and commercial data assets. Claim 7, a dedicated encryption module within said electronic sleeve, said encryption module resides within said sleeve CPU secured zone and is used to encrypt and decrypt said data content of said user work enterprise data records stored encrypted in said mobile device sleeve. Claim 11, an encryption module in communication with said processing module; a memory module in communication with said processing module and said encryption module; and communication and data connection means in communication with said mobile communication device. Claim 7, The integrated mobile personal electronic device of claim 2, further comprising; a. a dedicated encryption module).
Fish does not explicitly teach at least a portion of a unique encryption key is physically encoded into hardware of the unique integrated circuit during assembly of the unique integrated circuit, and a processor of the unique integrated circuit operational to perform encryption processing upon data communicated into and out of the smart device routed through the unique integrated circuit.
In an analogous art, Kommerling teaches a system and method wherein at least a portion of a unique encryption key is physically encoded into hardware of the unique integrated circuit during assembly of the unique integrated circuit  (Kommerling: Para. [0175], In this embodiment, memory 110 is a read only memory (ROM). Data is provided within the read only memory 110 in encrypted form, encrypted using a first predetermined encryption key. The first encryption key is then stored, in the clear, in the second memory 111 which is writeable, non-volatile, memory (e.g. Flash or EEPROM). Para. [0172], In the preceding embodiments, the memory 110 has been of an electrically alterable kind, to allow each integrated circuit after fabrication to sense the parameters of its encapsulation and thus derive its unique encryption key, and then to store data in the memory 110 using that key. Para. [0068], Finally, an initialisation circuit 200 is provided. The initialisation circuit comprises a Read Only Memory (ROM) storing a loader program comprising a first part for loading an initial key, and a second part encrypted in a first encrypted form under the initial key. Para. [0061], [0069]), and 
a processor of the unique integrated circuit operational to perform encryption processing upon data communicated into and out of the smart device routed through the unique integrated circuit (Kommerling: Para. [0069], [0078], The encryption/decryption unit 120 detects when a read or write instruction to the secure storage region of the memory 110 is to be performed by the CPU 100 in step 1202. If the instruction is a read instruction, then in step 1204, the corresponding word is received from the memory 110 and decrypted in step 1206 and supplied to the CPU in step 1208. Para. [0079], If the corresponding instruction is a write instruction, then in step 1214, the EDU circuit 120 accepts a word of data from the CPU 100, encrypts it (step 1216) and writes it to the memory (step 1218). Para. [0176], In this embodiment, on initialisation, steps 1002 and 1004 of FIG. 14 are performed. Then, the value of the predetermined encryption key (i.e. the key needed to decrypt the contents of the memory 110) is read from the second memory, and encrypted using the second key, which was formed in step 1004 (i.e. that derived from the parameters of the encapsulation). The first key encrypted under the second is then written back into the second memory 111 in encrypted form. Para. [0172], In the preceding embodiments, the memory 110 has been of an electrically alterable kind, to allow each integrated circuit after fabrication to sense the parameters of its encapsulation and thus derive its unique encryption key, and then to store data in the memory 110 using that key.); and 
configuring the smart device to pass communications through the unique integrated circuit to be encrypted before transmission of the data (Kommerling: Para. [0020], As a consequence, in this embodiment, the circuit has an initialisation mode, in which the parameter is read, and the data to be held on the device is initially encrypted in dependence upon the value of the parameter. Para. [0062], Also provided is an encryption/decryption unit (EDU) 120. The CPU 100 accesses the memory 110 by sending read and write requests through the EDU 120. The EDU uses, for example, DES, 3DES, IDEA or TEA encryption algorithms, well known in the art, or any other convenient ciphering algorithm.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kommerling with the system and method of Fish to include at least a portion of a unique encryption key is physically encoded into hardware of the unique integrated circuit during assembly of the unique integrated circuit, and a processor of the unique integrated circuit operational to perform encryption processing upon data communicated into and out of the smart device routed through the unique integrated circuit because this functionality provides enhanced security as content generated during the manufacturing fabrication process can be stored and kept secret from adversaries (Kommerling: Para. [0061]). 
Fish, in combination with Kommerling, does not explicitly teach wherein the unique integrated circuit is unique due to the unique integrated circuit having a dedicated function of performing encryption and decryption processing as a discrete integrated circuit and not a block of a central processing unit (CPU).  
In an analogous art, Asokan teaches wherein the unique integrated circuit is unique due to the unique integrated circuit having a dedicated function of performing encryption and decryption processing as a discrete integrated circuit and not a block of a central processing unit (CPU) (Asokan: Fig. 2, Para. [0068], The secondary ASIC 220 contains a rewriteable non-volatile memory such as a flash memory 223. The secondary ASIC 220 further comprises flash memory access logic 222 for accessing the flash memory, control logic 221 for carrying out communication with the primary ASIC 210, and a crypto block 224 coupled to the control logic 221 for performing cryptographic primitives. Para. [0079], The data to be integrity protected is encrypted and stored in the protected non-volatile storage 216 by the secure processor 211 using K_S. This data or its critical parts are encrypted and stored also in the memory 223 of the secondary ASIC 220 using K_S.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Asokan with the system and method of Fish and Kommerling to include wherein the unique integrated circuit is unique due to the unique integrated circuit having a dedicated function of performing encryption and decryption processing as a discrete integrated circuit and not a block of a central processing unit (CPU) because this functionality provides secure storage of encrypted data on a secondary ASIC within a device (Asokan: Para. [0053]). 
Fish, in combination with Kommerling, and Asokan, does not explicitly teach assembling a touchscreen device into the smart device, such that the smart device receives user input at the touchscreen device without a combination with another externally connected device.
In an analogous art, Gotze teaches assembling a touchscreen device into the smart device, such that the smart device receives user input at the touchscreen device without a combination with another externally connected device (Gotze: Para. [0054], For example, in one embodiment, the second manufacturing equipment may be located at an assembly stage of manufacture or another stage of manufacture where fuses are commonly programmed. Para. [0139], Such electronic devices typically include one or more processors coupled with one or more other components, such as one or more storage devices (non-transitory machine-readable storage media), user input/output devices (e.g., a keyboard, a touchscreen, and/or a display), and/or network connections. The coupling of the processors and other components is typically through one or more busses and bridges (also termed bus controllers).).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gotze with the system and method of Fish, Kommerling, and Asokan to include assembling a touchscreen device into the smart device, such that the smart device receives user input at the touchscreen device without a combination with another externally connected device because this functionality provides manufacturing of devices with touchscreen LCD’s to act as user interfaces (Gotze: Para. [0054]). 
Regarding claim 4, Fish, in combination with Kommerling, Asokan, and Gotze teaches the method of Claim 1 wherein a uniqueness of the unique integrated circuit includes a presence of the encryption keys encoded into hardware of the integrated circuit (Kommerling: Para. [0175], In this embodiment, memory 110 is a read only memory (ROM). Data is provided within the read only memory 110 in encrypted form, encrypted using a first predetermined encryption key. The first encryption key is then stored, in the clear, in the second memory 111 which is writeable, non-volatile, memory (e.g. Flash or EEPROM). Para. [0068], Finally, an initialisation circuit 200 is provided. The initialisation circuit comprises a Read Only Memory (ROM) storing a loader program comprising a first part for loading an initial key, and a second part encrypted in a first encrypted form under the initial key. Para. [0061], The apparatus further comprises a non-volatile (NV) memory 110 which, in this embodiment, is alterable (it is for example FLASH or EEPROM or ferro electric random access memory (FERAM)). The memory 110 comprises a region storing secret content data, the content of which is to be kept secret from hackers, which may comprise for example passwords, cryptographic key data, encryption or decryption programs, digital signing programs or digital signature verification programs. [0069]).
Regarding claim 13, Claim 13 is rejected under the same rational as claim 1.
Regarding claim 16, Claim 16 is rejected under the same rational as claim 4.

Claim(s) 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (US 2018/0068108; Hereinafter “Fish”) in view of Kommerling et al. (US 2001/0033012; Hereinafter “Kommerling”) in view of Asokan et al. (US 2006/0259790; Hereinafter “Asokan”) in view of Gotze et al. (US 2014/0093074; Hereinafter “Gotze”) and further in view of Dimitrakopoulos et al. (US 9,059,188; Hereinafter “Dimitrakopoulos”).
Regarding claim 2, Fish, in combination with Kommerling, Asokan, and Gotze teaches the method of Claim 1.  Fish, in combination with Kommerling, Asokan, and Gotze does not explicitly teach wherein the physical encoding involves processing a film to alter its resistance, wherein the resistance encodes a data value.  
In an analogous art, Dimitrakopoulos teaches wherein the physical encoding involves processing a film to alter its resistance, wherein the resistance encodes a data value (Dimitrakopoulos: Col. 2, Lines 52-67, The present principles relate to the fabrication of an identifier that is tamper resistant by using the process randomness of graphene resistor technology to design a physical unclonable function (PUF). The graphene identifier can be either embedded into a chip or into a thin-film technology. The graphene bar code can be made and attached to a product in such a way that it is not possible to remove it without changing its value or code. The present principles also provide several approaches for reading the identifier. At least one such method involves reading the grapheme bar code wirelessly. Col. 1, Lines 25-47; Col. 3, Lines 11-32,)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dimitrakopoulos with the system and method of Fish, Kommerling, Asokan, and Gotze teaches to include wherein the physical encoding involves processing a film to alter its resistance, wherein the resistance encodes a data value because this functionality provides for implementation of a tamperproof graphene film resistive network to generate physically measurable results while utilizing the resistive network for output of a unique identification code (Dimitrakopoulos: Col. 3, Lines 11-32). 
Regarding claim 3, Fish, in combination with Kommerling, Asokan, Gotze, and Dimitrakopoulos, teaches the method of Claim 2 wherein the film comprises graphene (Dimitrakopoulos: Col. 1, Lines 25-47; Col. 3, Lines 11-32, Each graphene resistor in the array 110 dissipates a power V.sup.2/Rn, and therefore each will have different respective temperature. The temperature profile can be read by a thermal camera. The visualization (e.g., thermochromic) 130 film can be used to transform the thermal information into color, thus allowing the use of a regular camera.  Another important property is that any attempt to remove a graphene sheet would destroy it physically or change the identification code. Indeed any exposure to air would change the graphene resistor values. This makes the graphene resistors tamperproof.).
Regarding claims 14-15, claims 14-15 are rejected under the same rational as claims 2-3, respectively.

Claim(s) 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (US 2018/0068108; Hereinafter “Fish”) in view of Kommerling et al. (US 2001/0033012; Hereinafter “Kommerling”) in view of Asokan et al. (US 2006/0259790; Hereinafter “Asokan”) in view of Gotze et al. (US 2014/0093074; Hereinafter “Gotze”) and further in view of Fayad et al. (US 2006/0059373; Hereinafter “Fayad”).
Regarding claim 5, Fish, in combination with Kommerling, Asokan, and Gotze teaches the method of Claim 1. Fish, in combination with Kommerling, Asokan, and Gotze does not explicitly teach additionally comprising: manufacturing the unique integrated circuit in a cleanspace fabricator, wherein the cleanspace fabricator comprises a vertically deployed primary cleanspace contained within the cleanspace fabricator, wherein processing tools are vertically deployed , and wherein processing tools are accessible from a periphery of the cleanspace fabricator. 
In an analogous art, Fayad teaches additionally comprising: manufacturing the unique integrated circuit in a cleanspace fabricator, wherein the cleanspace fabricator comprises a vertically deployed primary cleanspace contained within the cleanspace fabricator, wherein processing tools are vertically deployed , and wherein processing tools are accessible from a periphery of the cleanspace fabricator (Fayad: Fig.4, Para. [0059], In the typical scenario, all of the chips from a requesting vendor are manufactured with fuse 135C being encoded to represent the vendor's public key. The fuses themselves may be implemented in several different ways. They may be hardwired in the chip manufacturing process. They may be burned in after chip manufacture by laser or through the use of sufficiently high current pulses, much in the way that ordinary household fuses are "blown." Additionally they may also be provided by ROM, EEPROM or EPROM technology. EPROM fuses have the additional feature that their contents can be erased after usage is complete.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Fayad with the system and method of Fish, Kommerling, Asokan, and Gotze, teaches to include wherein the physical encoding involves processing a film to alter its resistance, wherein the resistance encodes a data value because this functionality provides for completely customized processor fabrication (Fayad: Para. [0044]). 
Regarding claim 6, Fish, in combination with Kommerling, Asokan, Gotze, and Fayad, teaches the method of Claim 5 additionally comprising: configuring the cleanspace fabricator at a point of sale of smart devices, wherein the smart device may be uniquely produced for a user at a point of sale (Fayad: Para. [0044], It is also noted that FPGA portion 150B makes it possible for a chip vendor to provide a completely customized processor unit (see below for a description of the distinction between a chip vendor and a chip manufacturer and their relative roles and see especially FIG. 4). Para. [0059], Apart from the posting of the vendor's public key 509, the process typically begins with a request by the chip vendor for one or more chips which are to be manufactured. In the typical scenario, all of the chips from a requesting vendor are manufactured with fuse 135C being encoded to represent the vendor's public key. Para. [0060], The chip with the desired cryptography keys written onto it and lying within tamper proof barrier 101 is then shipped to one who desires to ship ready-to-function chips.).
Regarding claims 17-18, claims 17-18 are rejected under the same rational as claims 5-6, respectively.

Claim(s) 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (US 2018/0068108; Hereinafter “Fish”) in view of Kommerling et al. (US 2001/0033012; Hereinafter “Kommerling”) in view of Asokan et al. (US 2006/0259790; Hereinafter “Asokan”) in view of Gotze et al. (US 2014/0093074; Hereinafter “Gotze”) in view of Fayad et al. (US 2006/0059373; Hereinafter “Fayad”) in view of Yu et al. (US 2011/0113443; Hereinafter “Yu”).
Regarding claim 7, Fish, in combination with Kommerling, Asokan, Gotze, Fayad, teaches the method of Claim 5. Fish, in combination with Kommerling, Asokan, Gotze, and Fayad does not explicitly teach additionally comprising: producing multiple copies of smart devices comprising unique integrated circuits wherein at least a portion of the physically encoded encryption keys of the multiple copies are matched to allow end to end encryption through the unique integrated circuits.  
In an analogous art, Yu teaches additionally comprising: producing multiple copies of smart devices comprising unique integrated circuits wherein at least a portion of the physically encoded encryption keys of the multiple copies are matched to allow end to end encryption through the unique integrated circuits (Yu: Para. [0058], A server such as the Sony BIVL.TM. server or other suitable network server can query a DTV device to get the chip id, which means that the two keys burned on DTV SoC chip 108 can be regenerated on the server side using the same key generation process as that used at 104. These two keys or their derivatives can not only be used for local data security, but also for authorization, secure communication, etc. Para. [0018], Two keys are generated from the unique ID of the device using a secured algorithm and burned in the eFuse (a fusable storage area within the TV's integrated system on a chip (SoC) DTV receiver device). Whenever a DRM server is required to send content to the device, the server inquires the device about the unique ID of the device. This unique ID is used by the server to generate the same two keys on the server side using the secured algorithm. These two keys or their derivatives can be used for local data security, authorization, secure communication etc.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yu with the system and method of Fish, Kommerling, Asokan, Gotze, and Fayad to include wherein additionally comprising: producing multiple copies of smart devices comprising unique integrated circuits wherein at least a portion of the physically encoded encryption keys of the multiple copies are matched to allow end to end encryption through the unique integrated circuits because this functionality provides for secure communication between two devices with keys burned into the device during manufacture (Yu: Para. [0018]).
Regarding claim 8, Fish, in combination with Kommerling, Asokan, Gotze, and Fayad, teaches the method of Claim 5, wherein one of the at least a pair of devices is a network pluggable device (Fish: Para. [0072], Flash memory module 216 is at least one or more modules of solid state flash based memory modules (optionally a SD card) resident within the electronic sleeve shaped add-on device 250 that holds the operational software of the sleeve shaped add-on device 250,). Fish, in combination with Kommerling, Asokan, Gotze, and Fayad, does not explicitly teach further comprising: producing at least a pair of devices comprising the unique integrated circuit wherein at least a portion of the physically encoded encryption keys of the multiple copies are matched; wherein one of the at least a pair of devices is the smart device.  
In an analogous art, Yu teaches further comprising: producing at least a pair of devices comprising the unique integrated circuit wherein at least a portion of the physically encoded encryption keys of the multiple copies are matched (Yu: Para. [0058], A server such as the Sony BIVL.TM. server or other suitable network server can query a DTV device to get the chip id, which means that the two keys burned on DTV SoC chip 108 can be regenerated on the server side using the same key generation process as that used at 104. These two keys or their derivatives can not only be used for local data security, but also for authorization, secure communication, etc. Para. [0018], Two keys are generated from the unique ID of the device using a secured algorithm and burned in the eFuse (a fusable storage area within the TV's integrated system on a chip (SoC) DTV receiver device). Whenever a DRM server is required to send content to the device, the server inquires the device about the unique ID of the device. This unique ID is used by the server to generate the same two keys on the server side using the secured algorithm. These two keys or their derivatives can be used for local data security, authorization, secure communication etc.); wherein one of the at least a pair of devices is the smart device (Yu: Fig. 1-2, Fish: Fig. 4A).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yu with the system and method of Fish, Kommerling, Asokan, Gotze, and Fayad to include wherein further comprising: producing at least a pair of devices comprising the unique integrated circuit wherein at least a portion of the physically encoded encryption keys of the multiple copies are matched; wherein one of the at least a pair of devices is the smart device because this functionality provides for secure communication between two devices with keys burned into the device during manufacture (Yu: Para. [0018]).
Regarding claims 19-20, claims 19-20 are rejected under the same rational as claims 7-8, respectively.

Claim(s) 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (US 2018/0068108; Hereinafter “Fish”) in view of Kommerling et al. (US 2001/0033012; Hereinafter “Kommerling”) in view of Asokan et al. (US 2006/0259790; Hereinafter “Asokan”) in view of Gotze et al. (US 2014/0093074; Hereinafter “Gotze”) in view of Fayad et al. (US 2006/0059373; Hereinafter “Fayad”) in view of Yu et al. (US 2011/0113443; Hereinafter “Yu”) in view of Tang et al. (US 2011/0296411; Hereinafter “Tang”).
Regarding claim 9, Fish, in combination with Kommerling, Asokan, Gotze, Fayad, and Yu, teaches the method of Claim 8. Fish, in combination with Kommerling, Asokan, Gotze, Fayad, and Yu does not explicitly teach further comprising: installing the network pluggable device into a server. 
In an analogous art, Tang teaches further comprising: installing the network pluggable device into a server (Tang: Para. [0075], In numerous embodiments, the said security service component includes the USB external module manufacturer embeds the endorsement key pair into the USB module, and provides the public key Ekpub to the software developer, wherein the software developer installs the USB hardware module at the hardware server product, then proceeds to configure the security module, updates the security module, and authenticates the upgrades via the said security mechanism.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tang with the system and method of Fish, Kommerling, Asokan, Gotze, Fayad, and Yu teaches to include wherein further comprising: installing the network pluggable device into a server because this functionality enables realization of security services at a hardware server (Tang: Para. [0112]).
Regarding claim 10, Fish, in combination with Kommerling, Asokan, Gotze, Fayad, Yu, and Tang teaches the method of Claim 9 further comprising: routing a data communication between the smart device and the server through intermediate communication links, wherein the data communication is encrypted between the unique integrated circuit of the smart device and the unique integrated circuit of the network pluggable device (Yu: Para. [0041], Each WMDRM-protected ASF file is protected by a single symmetric key called the Content Key (Ck). Using the same key over and over for each packet would create a significant cryptographic vulnerability in the system. Because of this, each payload generally uses a unique key. Tang: Para. [0087], Master server sends back chunk handle and chunk address. Second, GFS client sends chunk handle and byte range to subnet. Lastly, GFS client maps subnet host file chunks (so-called "Map") and sends back the found data (so-called "Reduce"); Para. [0101], In the same or different examples, a remote hyperbus system can refer to a kernel bus system running on a remote host computer (usually a server), and be coupled via a network to the local hyperbus using, for example, a networked hyperbus mechanism at the local host computer.).
Regarding claim 12, Fish, in combination with Kommerling, Asokan, Gotze, Fayad, Yu, and Tang teaches the method of Claim 10 wherein at least a portion of the data from the data communication is stored in memory in its encrypted form (Fish: Claim 7, said encryption module resides within said sleeve CPU secured zone and is used to encrypt and decrypt said data content of said user work enterprise data records stored encrypted in said mobile device sleeve;).

Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (US 2018/0068108; Hereinafter “Fish”) in view of Kommerling et al. (US 2001/0033012; Hereinafter “Kommerling”) in view of Asokan et al. (US 2006/0259790; Hereinafter “Asokan”) in view of Gotze et al. (US 2014/0093074; Hereinafter “Gotze”) in view of Fayad et al. (US 2006/0059373; Hereinafter “Fayad”) in view of Yu et al. (US 2011/0113443; Hereinafter “Yu”) in view of Tang et al. (US 2011/0296411; Hereinafter “Tang”) in view of Christoffersen (2011/0032211).
Regarding claim 11, Fish, in combination with Kommerling, Asokan, Gotze, Fayad, Yu, and Tang teaches the method of Claim 10.  F Fish, in combination with Kommerling, Asokan, Gotze, Fayad, Yu, and Tang does not explicitly teach further comprising: sending a signal to one or both of the unique integrated circuits of the smart device and the unique integrated circuits of the network pluggable device wherein the signal initiates a self-destruction, wherein the self-destruction alters the physically encoded encryption keys.
In an analogous art, Christoffersen teaches a system and method wherein further comprising: sending a signal to one or both of the unique integrated circuits of the smart device and the unique integrated circuits of the network pluggable device wherein the signal initiates a self-destruction, wherein the self-destruction alters the physically encoded encryption keys (Christoffersen: Fig. 1-3, Para. [0018], In both embodiments in FIGS. 2 and 3 the keypad system has a tamper-responsive system, e.g. included in the electronic components 14, that detects any attempt of physical attack on the system or other unauthorised handling of it. Such system can detect unauthorised attempts of accessing the interior of the boxes or electrical signals contained therein and can include e.g. a mesh of electrically conducting wires (a so-called security foil) that will be interrupted in case of such attempt, and proper protective actions can be initiated, such as erasing the encryption keys used for encrypting the signals obtained from the force sensors. Security foils can act to shield electromagnetic radiation, and a security foil can therefore be used as a (flexible) casing 20. The "box" 13 can also be a tamper proof housing, such as security foil. Other usable systems exist that respond to an attempt of unauthorised handling of the system. Claim 25).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Christoffersen with the system and method of Fish, Kommerling, Asokan, Gotze, Fayad, Yu, and Tang, to include wherein further comprising: sending a signal to one or both of the unique integrated circuits of the smart device and the unique integrated circuits of the network pluggable device wherein the signal initiates a self-destruction, wherein the self-destruction alters the physically encoded encryption keys because this functionality provides for enhanced security by protecting encryption keys when unauthorized attempts at accessing the interior housing or electrical signals are detected (Christoffersen: Para. [0018]). 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/             Primary Examiner, Art Unit 2437